Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election with traverse of the invention Group II in the reply filed on 02/23/2022 is acknowledged.  Applicant also elected the bispecific antibody comprising the VH/VL pairs of SEQ ID NOS: 8 and 4, and SEQ ID NOS: 26 and 24. The traversal is on the ground(s) that the claims of Group I as amended should be examined together with the claims of Group II.  Specifically, Applicant argues that claim 1 as amended recites “wherein the heavy chain variable domain of anti-hERG1 Ab has 85% identity with SEQ ID NO: 8, wherein the residue at position 95 is Cys”, which is congruent with the elected Group II. This is found to be persuasive. All claims of Groups I and II will be searched and examined
Applicant did not elect a species of (ii) in the response filed on 02/23/2022. During a telephone conversation with Mark R. Bell on March 8, 2022, a provisional election was made with traverse to prosecute the species of tumors in claim 12.  Affirmation of this election must be made by applicant in replying to this Office action.  
2. Claims 1-25 are pending and under consideration. 

Information Disclosure Statement
3. The information disclosure statement filed on 01/21/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 01/21/2020 are accepted by the Examiner.



Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-8 and 10-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

On the other hand, claims 5-8, 10, and 18-25 are drawn to an anti-hERG1 molecule comprising a heavy chain variable (VH) domain having at least 85% identity with SEQ ID NO:8 wherein residue at position 95 is Cys, and a light chain variable (VL) domain having at least 85% identity with SEQ ID NO:4, said molecule having specificity against hERGI S5-pore extracellular portion, a polynucleotide encoding the anti-hERG1 molecule, an expression vector comprising the polynucleotide, a genetically modified microorganism or a cell comprising the expression vector, and a method for the treatment of a disease comprising administering a therapeutically effective amount  
The specification discloses an anti-hERG1 antibody comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO: 8 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO: 4, and the polynucleotides encoding the VH and VL (see, e.g., page 9 lines 26-28; page 10). The specification also discloses an anti-hERG1-Cys scFV comprising the amino acid sequence of SEQ ID NO: 10 and the polynucleotide encoding the anti-hERG1-Cys scFV (bottom of page 9; page 10). The specification also discloses the amino acid sequences of VH and VL of two anti-β1 integrin antibodies: TS2/16 (SEQ ID NO: 26 and 24) and BV7 (SEQ ID NO: 46 and 48). The specification further discloses a bispecific antibody that binds to the extracellular domain S5-P of hERG1 and the anti-
As acknowledged in the specification, WO2016020483 A1 teaches and an intact murine monoclonal anti-hERG1 antibody comprising VH (SEQ ID NO:2) and VL (SEQ ID NO:4) and a corresponding anti-hERG1 scFV antibody comprising the amino acid sequence of SEQ ID NO: 6 (see, bottom of page 4 to top of page 5 of the instant specification). The prior art also teaches anti-β1 integrin mAb, such as TS2/16 and BV7 (the 2nd paragraph of page 5 of the instant specification). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-hERG1 antibody or other bispecific antibody that bind to the extracellular domain S5-P of hERG1 and  β1 integrin might be. 
It is well established in the art that the formation of an intact antigen binding site of an antibody routinely requires the association of the complete heavy and light chain variable regions of a given antibody. It is expected that proper association of heavy and light chain variable regions is required in order to form a functional antigen binding site (Paul, Fundamental Immunology, 3rd Edition, 1993, pages 292-295; in particular page 293, column 1, lines 3-8; column 1, line 31 to column 2, line 9; column 2, lines 27-30). Vajdos et al. teach that amino acid sequence and conformation of each of the J. Mal. Biol. 320:415-428, 2002; in particular page 416). Even minor changes in the amino acid sequences of the heavy and light chain variable regions, particularly in the CDRs, may dramatically affect antigen binding function. For example, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Proc. Natl. Acad. Sci. USA 79:1979-1983, 1982). Brown et al. teach a single amino acid change in VH CDR2 of a particular antibody was tolerated, but the antibody lost binding upon introduction of two amino acid sequence in the same region (J. Immunology 156: 3285-3291, 1996; in particular page 3290 and Tables 1 and 2). 
Accordingly, the specification does not provide adequate written description of the genus of anti-hERG1 antibodies or other bispecific antibodies that bind to the extracellular domain S5-P of hERG1 and β1 integrin. Consequently, the polynucleotides encoding the antibodies, and a method using the same antibodies.
7. Claims 11, 12, and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claim 11 and 12 are drawn to a method for the treatment of a disease characterized by overexpression/mis-expression of hERG1 comprising administering a therapeutically effective amount of the bispecific Ab according to claim 1 to the subject in need thereof, whereas claim 20 is drawn to a method for the treatment of a disease characterized by overexpression/mis-expression of hERG1 comprising administering a therapeutically effective amount of the anti-hERG1 molecule according to claim 5 to the subject in need thereof. The claims are broad because they encompass a method of treating any diseases characterized by overexpression/mis-expression of hERG1 or a broad range of diseases as recited in claim 12. 
The specification discloses an anti-hERG1 antibody comprising a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO: 8 and a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO: 4 (see, e.g., page 9, lines 26-28; page 10). The specification discloses an anti-hERG1-Cys scFV comprising the amino acid sequence of SEQ ID NO: 10 (bottom of page 9; page 10). The specification also discloses the amino acid sequences of VH and VL of two anti-β1 integrin antibodies: TS2/16 (SEQ ID NO: 26 and 24) and BV7 (SEQ ID NO: 46 and 48). The specification further discloses a bispecific antibody that binds to the extracellular domain S5-P of hERG1 and the anti-β1 integrin (page 6, lines 5-10). The specification discloses that the bispecific antibody of the invention was able to bind selectively the complex hERG1+β1 integrin, which is present only in tumor cells (page in vitro on a panel of neoplastic cell lines (page 5, lines 21-23; Figures 5-7, 17-18). The specification discloses the pharnmacokinetics of scFv-hERG1-D8Cys in mice by iv dosing (Fig. 19). In a mouse model, MIAPaCa-2 cells were injected into the pancreas of nu/nu mice and the mice were injected with six doses of scDb-hERG1-Cys-β1 antibody (Figure 20, D). While some effects on MIAPaCa-2 tumor cells were observed, such a nu/nu model does not reflect the natural tumor environment because a nude mouse model is a model of deficient T cell function. Together, the specification does not provide sufficient guidance/direction or working examples on how to treat any diseases characterized by overexpression/mis-expression of hERG1 or a broad range of diseases as recited in claim 12. There is no sufficient evidence on the record or teachings in the prior art showing that the bispecific antibody that binds hERG1+β1 integrin or the anti-hERG1 of the present application can be used to treat any diseases characterized by overexpression/mis-expression of hERG1 or a broad range of diseases as recited in claim 12.
WO2016020483 A1 teaches and an intact murine monoclonal anti-hERG1 antibody comprising VH (SEQ ID NO:2) and VL (SEQ ID NO:4) and a corresponding anti-hERG1 scFV antibody comprising the amino acid sequence of SEQ ID NO: 6 (see, bottom of page 4 to top of page 5 of the instant specification). The prior art also teaches anti-β1 integrin mAb, such as TS2/16 and BV7 (the 2nd paragraph of page 5 of the instant specification). Zanieri et al. propose that β1 integrin/hERG1 complex serves as a novel molecular target for antineoplastic therapy and that a bispecific antibody is 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with these claims.
  Due to the large quantity for experimentation necessary to make and use a bispecific antibody that β1 integrin/hERG1 complex to treat a disease characterized by 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. Claims 11, 12, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 and 20 recites “a method for the treatment of a disease characterized by overexpression/mis-expression of hERG1”. It is unclear what the metes and bounds of the limitation “a disease characterized by overexpression/mis-expression of hERG1” are because the claims do not particularly point out the diseases to be treated. Claim 12 is rejected as a dependent claim from claim 11. 

Claim Objections
10. Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
11. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
12. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      March 8, 2022